EXHIBIT 10.44

 

FIRST AMENDMENT OF LEASE

 

THIS FIRST AMENDMENT OF LEASE ("Amendment") is made and entered into effective
as of the latest of the signature dates of the respective parties set forth
herein, by and among NEW BRIGHTON 14TH STREET LLC, a Minnesota limited liability
company ("Landlord") and TRANSOMA MEDICAL, INC., a Delaware corporation
("Tenant"), and RYAN COMPANIES US, INC., ("Limited Guarantor").

 

RECITALS

 

A.Landlord, Tenant and Limited Guarantor are parties to a Lease dated October 1,
2007 (the "Lease") pursuant to which Tenant leases from Landlord the Premises to
be constructed upon the real property located at 119 14th St NW in the City of
New Brighton, Minnesota, as more particularly described in the Lease.    

B.By letter dated October 15, 2007, Landlord notified Tenant that all Approvals
were obtained on October 8, 2007, and that because of delay in obtaining the
Approvals from September 15, 2007 to October 8, 2007, Landlord experienced
construction delays equal to a total of 23 days. Therefore, the Scheduled
Commencement Date and all other applicable deadlines for performance by Landlord
set forth in the Lease (including without limitation, Section 2.1.1.) were
extended by 23 days. Thus the Scheduled Commencement Date is presently September
7, 2008 (subject to the provisions of the Lease and the Construction Rider
attached as Exhibit B to the Lease).    

C.By letter dated October 15, 2007, Landlord also notified Tenant that fee title
to the Premises was conveyed by the City of New Brighton to the Landlord on
October 5, 2007. Therefore, the contingency for Landlord and Tenant set forth in
Section 38 of the Lease was timely satisfied and Section 38 has no further force
and effect.    

D.Tenant has requested Landlord to accelerate its construction schedule to
change the Scheduled Commencement Date to July 1, 2008 and Landlord is willing
to do so, provided, however, Tenant agrees to pay Landlord up to the sum of
$175,000 as provided herein for additional construction costs Landlord will
incur to accelerate its construction schedule.    

E.Tenant has also requested certain energy saving changes as more particularly
listed on Exhibit A attached to this Amendment (the "Energy Savings Changes")
and Landlord is willing to make the Energy Savings Changes, provided, however,
the Base Rent is increased by $.09 per square foot over the entire initial Term
of this Lease as provided herein.    

F.The parties wish to confirm and amend certain other terms and conditions of
the Lease, as more particularly set forth herein.    

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree that the
Lease is hereby amended as follows:

 



 



 

AGREEMENT

 

1.The parties hereby agree that the foregoing Recitals are true and correct and
are hereby incorporated into the Lease. Further, Landlord acknowledges that as
of the date of Landlord’s signature on this First Amendment of Lease, no Tenant
Delay has occurred.

 

2.Basic Lease Information. The following changes are hereby made to the
following provisions of the Basic Lease Information set forth on pages -1- and
-2- of the Lease:

 

 

Building Address: 119 14th St NW, New Brighton 55112     Scheduled
Commencement Date: July 1, 2008     Base Rent: From the Commencement Date
through the last Day of   Month 1: Abated (Base Rent only)*         Month 2 –
12: $14.59 per square foot of Rentable Area per Annum         Month 13 - 24:
$14.88 per square foot of Rentable Area per Annum         Month 25 - 36: $15.18
per square foot of Rentable Area per Annum         Month 37 - 48: $15.48 per
square foot of Rentable Area per Annum         Month 49 - 60: $15.79 per square
foot of Rentable Area per Annum         Month 61 - 72: $16.10 per square foot of
Rentable Area per Annum         Month 73 - 84: $16.42 per square foot of
Rentable Area per Annum         Month 85 - 96: $16.75 per square foot of
Rentable Area per Annum         Month 97 - 108: $17.08 per square foot of
Rentable Area per Annum         Month 109 - 120: $17.42 per square foot of
Rentable Area per Annum         Month 121 - 132: $17.77 per square foot of
Rentable Area per Annum         Month 133 - 144: $18.12 per square foot of
Rentable Area per Annum         Option Periods: Market Rate       Tenant’s
Address Following Commencement: For Notices: Transoma Medical, Inc.   119 14th
St NW   St. Paul, MN 55112   Attn: Vice President Manufacturing Operations      

























 



 

* The abatement during the first month of the Lease Term applies to Base Rent
only. Tenant shall be responsible for payment of all Additional Rent, including
without limitation, Operating Costs, beginning on the Commencement Date.

 

3.Section 2.1. Section 2.1 of the Lease is hereby deleted in its entirety and
replaced with the following language:

 

"2.1 TERM; POSSESSION. The term of this Lease (the "Term") shall commence on the
Commencement Date as described below and, unless sooner terminated, shall expire
on the Expiration Date set forth in the Basic Lease Information (the "Expiration
Date"). The "Commencement Date" shall be the earlier of (a) the date on which
Landlord tenders possession of the Premises to Tenant, with all of Landlord's
construction obligations, "Substantially Completed" as provided in the
Construction Rider attached as Exhibit B (the "Construction Rider") or, in the
event of any "Tenant Delay," as defined in the Construction Rider, the date on
which Landlord could have done so had there been no such Tenant Delay; or (b)
the date upon which Tenant, with Landlord's written permission, actually
occupies and conducts business in any portion of the Premises. The parties
anticipate that the Commencement Date will occur on or about the Scheduled
Commencement Date set forth in the Basic Lease Information (the "Scheduled
Commencement Date"); provided, however, that Landlord shall not be liable for
any claims, damages or liabilities except those specifically provided for in
Section 2.1.1 if the Premises are not ready for occupancy by the Scheduled
Commencement Date. When the Commencement Date has been established, Landlord and
Tenant shall at the request of either party confirm the Commencement Date and
Expiration Date in writing.

 

2.1.1. In the event Landlord does not deliver possession of the Substantially
Completed Premises to Tenant by August 1, 2008, and such failure is not caused
by any of the events described in Section 26 — Force Majeure — or by Tenant
Delay, Tenant shall receive a credit against Rent first coming due in an amount
equal to one day's Rent for each day of delay. By way of example, if Landlord
delivers possession of the Substantially Completed Premises to Tenant on August
5, 2008 (and such delay was not caused by a Force Majeure or Tenant Delay),
Tenant's liability for Rent would commence on August 10, 2008.

 

2.1.2. Tenant agrees to pay Landlord up to the sum of One Hundred Seventy Five

Thousand and 00/100 Dollars ($175,000.00) to defray Landlord's increased cost of
construction of the Tenant Improvements, including without limitation, premium
time and other construction methods, necessary to change the Scheduled
Commencement Date to July 1, 2008. Said increased construction costs may be
invoiced by Landlord to Tenant on a monthly basis and shall be due and payable
by Tenant within fifteen (15) days after receipt of such invoice(s) from
Landlord specifying the increased construction costs incurred by Landlord.

 

2.1.3. Landlord's obligation to deliver the Premises Substantially Complete by
the deadlines set forth in the Lease, as amended hereby, is subject to the
following conditions: (i) the City of New Brighton inspectors being available
when requested by Landlord, it being agreed that the failure of said condition
shall constitute a Force Majeure delay so long as the inspection delay is
outside Landlord's reasonable control, and (ii) the following additional
conditions, it being agreed that any delay in timely completing any such
conditions shall constitute a Tenant Delay:

 



 



 

(a)             Tenant shall notify Landlord in writing of Tenant's furniture
installation schedule by March 15, 2008.

 

(b)             Tenant, via its union contractors as described in Paragraph 5 of
this Amendment, shall complete installation of any modular furniture systems
requiring electrical hookups by June 15, 2008, provided, however, that Landlord
has afforded early entry to Tenant pursuant to Paragraph 5 no later than May 15,
2008.

 

4.Energy Savings Changes. Landlord agrees to make the Energy Savings Changes set
forth on Exhibit A attached to this Amendment as part of Landlord's construction
work. In consideration thereof, and notwithstanding anything to the contrary
contained in Section 3.2(a)(1)(G) of the Lease, the Base Rent payable under the
Lease during the initial Term shall be increased as set forth in Paragraph 2 of
this Amendment.    

5.Limited Early Entry Right. Landlord agrees that prior to the Commencement Date
upon written notice by Landlord to Tenant that Landlord's construction work has
progressed sufficiently as reasonably determined by Landlord, Tenant's union
contractors shall have access to the Premises to install its modular furniture
systems in portions of the Premises designated by Landlord and to install
certain trade fixtures or equipment in certain clean room areas designated by
Landlord. Tenant agrees that its union contractors having such early entry shall
not interfere with the completion of Landlord's construction work in the
Premises and Tenant shall be responsible for any delay, adverse consequences,
loss, cost or damages incurred by Landlord by reason thereof. Tenant understands
and agrees that Tenant must use union contractors and labor recognized and
approved by the Building Trades Council having jurisdiction over Minneapolis,
Minnesota in completing installation of all Tenant's furniture, Low Voltage,
equipment, trade fixtures, etc... prior to completion of work by Landlord and
delivery of possession of the Premises to Tenant.    

6.Joinder by Limited Guarantor. Limited Guarantor joins in this Amendment for
the sole purpose of confirming that nothing contained in this Amendment shall be
deemed to terminate, reduce or otherwise alter Limited Guarantor's obligations
under Section 36 of the Lease.    

7.Miscellaneous. Except as otherwise provided herein, all capitalized terms used
herein shall have the meaning ascribed to them in the Lease, including without
limitation the Construction Rider attached to the Lease as Exhibit B. Except as
specifically modified herein, all of the covenants, conditions, and obligations
under the Lease shall remain unchanged and in full force and effect. In the
event of a conflict between the terms of the Lease and this Amendment, the terms
of this Amendment shall prevail. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns. This Amendment may
be executed in one or more counterparts each of which when so executed and
delivered shall constitute an original, but together said counterparts shall
constitute one and the same instrument.

 

(signatures follow on next page)

 



 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the latest of
the signature dates set forth hereinbelow.

 

 

LANDLORD:   TENANT:       NEW BRIGHTON 14TH STREET LLC   TRANSOMA MEDICAL, INC.
      By:  /s/ Authorized Signatory   By:  /s/ Charles Coggin Its: Manager  
Its: VP and CFO Dated:  February 26, 2008   Dated:  February 15, 2008          
  LIMITED GUARANTOR:           RYAN COMPANIES US, INC.           By:  /s/
Authorized Signatory     Its: Vice President     Dated:  February 26, 2008    











 



 



 











 

 



 



 

First Amendment of Lease

 

EXHIBIT A

 

List of Energy Savings Changes

 

·Strategic dual level switching in the offices & huddle room (100 locations
total)    

·Occupancy sensors in all offices (74 locations total)    

·Occupancy sensors in the conference rooms. (28 locations)    

·Occupancy sensors in the bathrooms & showers. (12 rooms)    

·Daylight harvesting with dimming fixtures. (155 fixtures in 18 zones).    

·Upgrade all T8 lamps to Super T8s, approximately 4,000 lamps.    

·Relay controls and override switches for lighting connected with the building's
EMS that allows for a central sweep. Emergency and night lights are not
controlled.

 

 

 





 



--------------------------------------------------------------------------------

